                                                       THE HONORABLE JOHN C. COUGHENOUR


 2
 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8
 9           PAMELA C. SHELP and SCOTT R.                     CASE NO. Cl8-1427-JCC
             SHELP,
10                                                            ORDER
                                Plaintiffs,
11
                       v.
12
             ALLERGAN, INC., et al.
13
                                Defendants.
14

15
             This matter comes before the Court sua sponte. Plaintiffs failed to appear at the status
16
     conference held on January 8, 2019. (See Dkt. No. 23.) The Court ordered Plaintiffs to show
17
     cause why their complaint should not be dismissed for failure to prosecute. (Dkt. No. 24.)
18
     Plaintiffs have not responded. Accordingly, Plaintiffs· complaint is DISMISSED with prejudice
19
     for failure to prosecute. The Clerk is DIRECTED to close this case.
20
             DA TED   this~ay of January 2019.
21

22
23

24                                                            n C. Coughenour
                                                              ITED STATES DISTRICT JUDGE
25

26


     ORDER
     Ci 8-1427-JCC
     PAGE - I
